DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

 Response to Amendment
Amendment filed May 26, 2022 is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-29, 33-34, 36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. U.S. Patent Application Publication 2005/0277911, IDS dated August 17, 2022, Cite No. 50 in view of Ware et al. U.S. Patent Application Publication 2005/0085760 IDS dated August 17, 2022, Cite No. 48.
Claims 21 and 39,
Stewart discloses 
 A medical system comprising: 
	a medical device comprising a display device (para 0070, fig. 3, item 10); and a first remote device (fig. 3, item 12a) configured to: 
communicate with the medical device to determine a treatment state of a medical treatment that the medical device is currently providing (para 00127- controller receives status or alarms regarding the medical device), 
receive, from the medical device, one or more images of at least a portion of a screen content presented on a display device of the medical device, the portion of the screen content including an alarm indicator indicating a state of an alarm on the medical device (para 0127- discloses sending alarms to remote devices, see fig. 6-8, para 0090-0096), 
display on a user interface of the first remote device (i) the one or more images of the screen content of the medical device (para 0127- discloses sending alarms to remote devices , see fig. 6-8, para 0090-0096), and (ii) the treatment state of the medical device (para 0123- discloses displaying the status for pump), and 
transmit, to the medical device, first data that influences control of the medical device (para 0041- discloses setting the alarm from a controller), wherein the first data comprises command signals for altering the state of the alarm of the medical device and command signals for ceasing a dialysis treatment.
Although Stewart disclose substantial limitations of the claimed invention, it fails to explicitly disclose
wherein the first data comprises command signals for ceasing a dialysis treatment.
In an analogous art, Ware discloses
wherein the first data that influences the medical device comprises command signals for ceasing a dialysis treatment. (claim 36, para 0007).   
One of ordinary skill in the art at the time of the invention would find it obvious to combine the command to terminate dialysis of Ware with Stewart system to produce the predictable result terminating dialysis from a remote device. A person of ordinary skill in the art would be motivated to combine Ware with Stewart to enable medical staff to control medical settings remotely to maintain a sterile patient environment.
Claim 24,
wherein the first remote device comprises a computing device and a touchscreen (Stewart para 0079-touch sensitive display fig.3, Ware para 0062 – touchscreen GUI).
Same motivation as claim 21.
Claim 25,
wherein the first remote device comprises a mobile computing device (Stewart para 0072 PDA).
Claim 26,
wherein the medical device comprises an interface wirelessly connected to a remote server (Stewart para 0075- disclose wireless connections, para 0124 server).
Claim 27,
wherein the first remote device communicates with the medical device through a short-range wireless technology protocol that comprises one or more of wireless local area network communications or infrared communications (Ware para 0037-RF links).
Same motivation as claim 21.
Claim 28,
wherein the display device of the medical device comprises a touchscreen (Stewart para 0091- touch screen) .
Claim 29,
wherein the medical device comprises a dialysis machine (Ware para 0040-dialysate pump).
Same motivation as claim 21.
Claim 33,
wherein the at least a portion of the screen content comprises values representing one or more settings of the medical device (Stewart para 0085- An example of an output medication therapy is depicted in FIG. 12.  In this example, the medication therapy includes the rate, volume, concentration, time and medication name.).
Claim 34,
wherein the settings comprise a dialysis fluid flow rate (Ware claim 36, para 0007).
One of ordinary skill in the art at the time of the invention would find it obvious to combine the command to adjust the flowrate of Ware with Stewart system to produce the predictable result adjusting dialysis fluid flow from a remote device. A person of ordinary skill in the art would be motivated to combine Ware with Stewart to enable medical staff to control medical settings remotely to maintain a sterile patient environment.
Claim 36,
wherein the first data comprises the command signals for altering a dialysis fluid flow rate of the medical device (Stewart para 0085- An example of an output medication therapy is depicted in FIG. 12.  In this example, the medication therapy includes the rate, volume, concentration, time and medication name.).

Claims 22-23 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. U.S. Patent Application Publication 2005/0277911 in view of Ware et al. U.S. Patent Application Publication 2005/0085760 in view of Matos U.S. Patent Application Publication 2014/0371816, IDS dated August 17, 2022, Cite No. 110.
Claims 22 and 40,
	the medical device is configured to: 
receive, from the first remote device, first data (Stewart Fig. 3, item 12a, para 0075- wireless communication, para 0079-RF transceiver, also see para 0099)  
receive, from the second remote device, second data that influences the particular medical device.  (MPEP 2144.04- Duplication of parts- In re Harza, 274 F.2d 669, 124 USPQ 378- The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced) (Stewart Fig. 3, item 12a, para 0075- wireless communication, para 0079-RF transceiver, also see para 0099)  Stewart discloses a remote device as articulated in claim 23. The claim limitations of claim 23 are directed to a second remote device without any unexpected result. Thus, there is no patentable distinction. 
	Although Stewart/Ware discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
	determine a first priority assigned to the first remote device, and a second priority assigned to the second device; and perform operations based on the first data and in accordance with the first priority, and based on the second data and in accordance with the second priority.
In an analogous art, Matos discloses
	determine a first priority assigned to the first remote device, and a second priority assigned to the second device (para 0257- assigns priority signals to each control device, Para 0690- discloses a lower priority signal); and
	 perform operations based on the first data and in accordance with the first priority, and based on the second data and in accordance with the second priority (claim 82- data of the control device with the highest priority is performed).
One of ordinary skill in the art at the time of the invention would find it obvious to combine the command hierarchy of Matos with the Stewart/Ware system to produce the predictable result of prioritizing higher ranked commands from remote devices. A person of ordinary skill in the art would be motivated to combine Matos with Stewart/Ware to rank control authority amongst patient, nurse and doctors.
Claim 23,
wherein the medical device is further configured to determine that the first priority is higher than the second priority (Matos para 0257- assigns priority signals to each control device, Para 0690- discloses a lower priority signal), and in response, perform the operations preferentially in accordance with the first data as preferred to the second data (Matos claim 82- data of the control device with the highest priority is performed).
Same motivation as claim 22. 
Claims 30-32 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. U.S. Patent Application Publication 2005/0277911 in view of Ware et al. U.S. Patent Application Publication 2005/0085760 in view of Wang et al. U.S. Patent Application Publication 2006/0052676, IDS dated August 17, 2022, Cite No. 51.
Claim 30,
	Although Stewart/Ware discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
wherein the one or more images further comprise an image of a user of the medical device.
In an analogous art, Wang discloses
wherein the one or more images further comprise an image of a user of the medical device (Wang see Fig. 4, para 0032- disclose a user interface at the robot that contains images from the remote station and the robot, items 122 and 124)  
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Wiesner/Stewart/Baker/Thompson system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Wiesner/Stewart/Baker/Thompson to enable medical staff remote capabilities of medical assessments. 
Claim 31,
wherein the medical device further comprises a camera, wherein the image of the user is captured by the camera (Wang see fig. 4, para 0032).
Same motivation as claim 30.
Claim 32,
	Although Stewart/Ware discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
wherein at least a portion of the user interface of the first remote device displays one or more images of a user of the medical device.
In an analogous art, Wang discloses
wherein at least a portion of the user interface of the first remote device displays one or more images of a user of the medical device. (Wang see fig. 4, para 0032)
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Stewart/Ware system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Ware to enable medical staff remote capabilities of medical assessments. 
Claim 35,
	Although Stewart/Ware discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
wherein: the screen content comprises one or more images of a user of the first remote device; and the first remote device is further configured to: capture, using a camera of the first remote device, the one or more images of the user of the first remote device; and transmit, to the medical device, the one or more images of the user of the first remote device for display.
In an analogous art, Wang discloses
wherein: the screen content comprises one or more images of a user of the first remote device (Wang see Fig. 4, para 0032- disclose a user interface at the robot that contains images from the remote station and the robot, items 122 and 124); 
and the first remote device is further configured to: capture, using a camera of the first remote device (Wang para 0019- camera), the one or more images of the user of the first remote device (Wang para 0032); and transmit, to the medical device, the one or more images of the user of the first remote device for display (Wang see fig. 4, para 0032)
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Stewart/Ware system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Ware to enable medical staff remote capabilities of medical assessments. 

Claims 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. U.S. Patent Application Publication 2005/0277911 in view of Ware et al. U.S. Patent Application Publication 2005/0085760 in view of Muhsin et al. U.S. Patent Application Publication 2011/0169644, IDS dated August 17, 2022, Cite No. 80.
Claim 37,
wherein the medical device is a first medical device (Stewart fig.3 item 12a)
wherein the respective treatment state of each medical device indicates a progress of the medical treatment that the medical device is currently providing to a patient (Stewart para 0127- discloses medical information to remote devices).
Although Stewart/Ware discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
 and the system further comprises a second medical device, and wherein a treatment state of the first medical device is different from a treatment state of the second medical device.
In an analogous art, Muhsin discloses
wherein the medical device is a first medical device, and the system further comprises a second medical device, and wherein a treatment state of the first medical device is different from a treatment state of the second medical device. (fig. 8, para 0105- discloses a plurality of medical devices with different states.) 
One of ordinary skill in the art at the time of the invention would find it obvious to combine the dashboard of Muhsin with Stewart/Ware system to produce the predictable result of displaying a plurality of medical devices statuses.  A person of ordinary skill in the art would be motivated to combine Muhsin with Stewart/Ware to monitor a plurality of medical devices in a single interface. 

Claims 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. U.S. Patent Application Publication 2005/0277911 in view of Ware et al. U.S. Patent Application Publication 2005/0085760 in view of Bernstein U.S. Patent Application Publication 2011/0213225, IDS dated August 17, 2022, Cite No. 84.
Claim 38,
	wherein the medical device is one of multiple medical devices with which the first remote device is in communication (Stewart para 0127- discloses medical information to remote devices)
Although Stewart/Ware discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
 wherein a treatment state of the medical device indicates that the medical device needs attention, and wherein the first remote device is further configured to display one or more indicators that point out to the medical device that needs attention such that the medical device is distinguished from other medical devices of the multiple medical devices that do not need attention.
In an analogous art, Bernstein discloses
and wherein a treatment state of the medical device indicates that the medical device needs attention, and wherein the first remote device is further configured to display one or more indicators that point out to the medical device that needs attention such that the medical device is distinguished from other medical devices of the multiple medical devices that do not need attention (para 0106-discloses using indicators, including arrow, colors, flashing, fading and audio tones to indicated to a user attention is needed at the medical device and the monitoring device).
One of ordinary skill in the art at the time of the invention would find it obvious to combine the use of alert indicators of Bernstein with Stewart/Ware system to produce the predictable result of sending alerts to users of the medical device and remote device that attention is needed.  A person of ordinary skill in the art would be motivated to combine Bernstein with Stewart/Ware to signal to remote medical staff the occurrences of emergency events at medical devices.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.11,355,235. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.11,355,235 discloses the limitations of the claimed invention.
Claims 21-40 are disclosed by Claims 1-17 of U.S. Patent No.11,355,235.

Conclusion
Related Prior art: Waterson et al. U.S. Patent Application Publication 2012/0179479- discloses tele-health services via a network camera. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459